Appeal from a judgment of the Supreme Court, Schenectady County, entered March 12, 1953, upon a jury verdict in favor of the plaintiff-respondent against the defendant-appellant in the amount of $10,000 for bodily injuries and in the amount of $268.75 for property damage. Also, appeal from order denying appellant’s motion to set aside the verdict. We find no reversible error in the court’s rulings with respect to the cross-examination by the plaintiff’s attorney of the physician called as a witness by the defendant. The fact that the defendant was insured was blurted out by the defendant himself and was not brought out by the plaintiff’s attorney. The plaintiff claimed to have sustained a back injury as a result of an automobile collision. The proof as to the exact nature of the injury was unsatisfactory. In the circumstances, we find that the verdict was excessive. Judgment and order reversed on the facts and a new trial ordered, with costs to abide the event, unless, within ten days after the entry and service of the order to be entered herein, the plaintiff stipulates to reduce the verdict to $4,000, in which event, the judgment is so modified and the judgment, as modified, and the order are affirmed, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.